United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
DEPARTMENT OF THE AIR FORCE,
KEESLER AIR FORCE BASE, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-854
Issued: April 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 27, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ overpayment decision dated January 13, 2006. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment in the amount of $26,106.85 for the period March 9, 2000 to October 12, 2003
because he received greater compensation for a schedule award than the amount to which he was
entitled; (2) whether the Office abused its discretion in denying waiver of the overpayment; and
(3) whether the Board has jurisdiction over the amount appellant is required to pay and the
method employed for the purpose of recovery of the overpayment.

FACTUAL HISTORY
This is the fourth appeal before the Board. To briefly summarize the facts appellant, a
51-year-old general equipment examiner leader, filed a Form CA-2 claim for a bilateral hand
condition. The Office accepted his claim for bilateral carpal tunnel syndrome. Appellant
stopped working and accepted disability retirement, effective July 31, 1999. By decisions dated
June 8, 2000, May 31 and September 28, 2001, January 20 and April 5, 2002, the Office issued
appellant schedule awards totaling a 45 percent impairment for the left upper extremity and a
15 percent impairment for the right upper extremity pursuant to the American Medical
Association, Guides to the Evaluation of Permanent Impairment (the A.M.A., Guides) fifth
edition. In a decision dated February 2, 2004, the Board set aside the April 5, 2002 Office
decision, finding that the case was not in posture of decision due to a conflict of medial opinion
between Dr. M.F. Longnecker, a Board-certified orthopedic surgeon and the attending physician
and two Office medical advisers. The Board remanded to the Office for referral to an impartial
medical examiner.1
On remand, the Office referred appellant to Dr. Thomas Purser, III, a Board-certified
orthopedic surgeon, to resolve the conflict in medical evidence. By decision dated July 15, 2004,
the Office denied modification of the April 5, 2002 decision, finding that, the weight of the
medical evidence, represented by Dr. Purser’s July 7, 2004 report, did not demonstrate a greater
percentage of impairment than 45 percent for the left arm and 15 percent for the right arm. The
Office noted that the final percentages of impairment derived by Dr. Purser were less than those
previously awarded.
In a January 24, 2005 decision,2 the Board affirmed the Office’s July 15, 2004 decision.
The Board found that Dr. Purser’s opinion was entitled to the special weight of an impartial
medical examiner. The Board further found that the Office’s instruction to Dr. Purser to submit
a supplemental report and its forwarding of the Office medical adviser’s calculations to
Dr. Purser to confirm the modified impairment rating were proper and in conformance with the
A.M.A., Guides.
By letter dated August 10, 2005, appellant requested reconsideration. He submitted an
April 11, 2005 report from Dr. Longnecker in which he found that appellant had a 56 percent
pain-related impairment and 46 percent impairment in both extremities.
By decision dated December 2, 2005, the Office denied modification of the July 15, 2004
decision.
On December 6, 2005 the Office issued a preliminary determination that an overpayment
had occurred in the amount of $26,106.85 from March 9, 2000 to October 12, 2003 because
appellant incorrectly received an additional 15 percent impairment of the upper extremities to
which he was not entitled. The Office found that appellant was without fault in the matter
because he could not have been aware that the payments he had been receiving were incorrect.
The Office advised appellant that if he disagreed with the fact or amount of the overpayment he
1

Docket No. 99-998 (issued June 8, 2000).

2

Docket No. 04-1964 (issued January 24, 2005).

2

could submit new evidence in support of his contention. The Office further advised appellant
that when he was found without fault in the creation of the overpayment, recovery might not be
made if it could be shown that such recovery would defeat the purpose of the law or would be
against equity and good conscience. The Office informed appellant that he had the right to
request a prerecoupment hearing on the matter of the overpayment and that any response he
wished to make with regard to the overpayment should be submitted within 30 days of the
December 6, 2005 letter.
On December 19, 2006 appellant requested a waiver of recovery of overpayment,
claiming that recovery of the overpayment would constitute a severe financial hardship that
would deprive him and his dependents of the ability to meet ordinary and necessary living
expenses. He indicated on the Form OWCP-20 that he had $2,500.00 in monthly income,
consisting of $1,900.00 in Social Security benefits and $600.00 in additional compensation
checks. Appellant stated on the form that he filed for bankruptcy in March 2005 and had the
following monthly expenses: $1,276.00 in rent or mortgage; $500.00 for food; $200.00 for
clothing; $400.00 for utilities; and $125.00 in miscellaneous household expenses, for a total of
$2,500.00 in monthly expenses. However, he did not submit any documentation to verify his
assertion that he filed for bankruptcy or his listing of his monthly income and expenses.
In a decision dated January 13, 2006, the Office hearing representative finalized the
preliminary determination that appellant received the $26,016.85 overpayment because he
received an improper amount of compensation for a schedule award. The Office stated that
“even though you have been found to be without fault, it has been determined that the
circumstances of your case do not warrant waiver of recovery of the overpayment.” The Office
determined that, therefore, appellant was not entitled to waiver and found that he should repay
the overpayment of $26,106.85 within 30 days.
In a May 18, 2006 decision,3 the Board affirmed the Office’s December 2, 2005 decision.
The Board found that Dr. Purser’s opinion that appellant sustained a 41 percent impairment
rating of the left upper extremity and a 4 percent impairment rating of the right upper extremity
continued to represent the weight of the medical evidence. The complete facts of this case are
set forth in the Board’s February 1, 2004, January 24, 2005 and May 18, 2006 decisions and are
herein incorporated by reference.
LEGAL PRECEDENT -- ISSUE 1
Section 8107(a)4 states:
“If there is permanent disability involving the loss, or loss of use, of a member or
function of the body or involving disfigurement, the employee is entitled to basic
compensation for the disability, as provided by the schedule in subsection (c) of
this section, at the rate of 6 2/3 of his monthly pay.”

3

Docket No. 06-513 (issued May 18, 2006).

4

5 U.S.C. § 8107(a).

3

Federal (FECA) Procedure Manual, Part 6 -- Initial Overpayment Actions, Identification
of Overpayments and Debts, Chapter 6.200.2d (September 1994) states:
“Overpayments of compensation occur under various circumstances, such as:
(d.) A claimant is determined to be not entitled to compensation already
paid.”
20 C.F.R. § 10.431 states:
“Before seeking to recover an overpayment or adjust benefits, [the Office] will
advise the beneficiary in writing that:
(a) The overpayment exists and the amount of overpayment;
(b) A preliminary finding shows either that the individual was or was not
at fault in the creation of the overpayment;
(c) He or she has the right to inspect and copy Government records
relating to the overpayment; and
(d) He or she has the right to present evidence which challenges the fact or
amount of the overpayment and/or challenges the preliminary finding that
he or she was at fault in the creation of the overpayment. He or she may
also request that recovery of the overpayment be waived.”
ANALYSIS -- ISSUE 1
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $26,106.85.5 The Office found that appellant
was receiving a schedule award exceeding that to which he was entitled by taking the amount
appellant was paid from March 9, 2000 to October 12, 2003, $93,955.66 and subtracting
$67,848.81, the amount to which appellant was actually entitled, for an overpayment of
$26,106.85. Thus, the Office as incorrectly paid appellant an augmented schedule award from
March 9, 2000 to October 12, 2003, the Office properly found that he received an overpayment
of compensation in the amount of $26,106.85 during that period.

5

Appellant contended in his appeal to the Board that the Office medical adviser improperly interfered with
Dr. Purser, the impartial medical examiner, by rejecting his initial, May 25, 2004 report and giving him instructions
on how to arrive at his ultimate impairment rating. This argument, however, was rejected below by the Office and
the Board. It was within the Office medical adviser’s purview to provide guidelines to the medical examiner
regarding his calculation of appellant’s impairment, in conformance with the A.M.A., Guides. The Board’s finding
in its May 18, 2006 decision that Dr. Purser’s finding of a 41 percent impairment of the left upper extremity and a
4 percent impairment of the right upper extremity represented the weight of the medical evidence is decisive
regarding the amount of appellant’s schedule award.

4

LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Federal Employees’ Compensation Act6 provides that an
overpayment must be recovered unless “incorrect payment has been made to an individual who
is without fault and when adjustment or recovery would defeat the purpose of the Act or would
be against equity and good conscience.” Thus, a finding that appellant was without fault is not
sufficient, in and of itself, for the Office to waive the overpayment. The Office must then
exercise its discretion to determine whether recovery of the overpayment would “defeat the
purpose of the Act or would be against equity and good conscience,” pursuant to the guidelines
provided in sections 10.4367 and 10.4378 of the implementing federal regulation.
With regard to the “defeat the purpose of the Act” standard, section 10.436 of the
regulation provides:
“Recovery of an overpayment will defeat the purpose of the [Act] if such
recovery would cause hardship to a currently or formerly entitled beneficiary
because -(a) The beneficiary from whom [the Office] seeks recovery needs
substantially all of his or her current income (including compensation
benefits) to meet current ordinary and necessary living expenses; and
(b) The beneficiary’s assets do not exceed a specified amount as
determined by [the Office] from data furnished by the Bureau of Labor
Statistics. A higher amount is specified for a beneficiary with one or more
dependents.”
With regard to the “against equity and good conscience” standard, section 10.437 of the
regulation provides:
“(a) Recovery of an overpayment is considered to be against equity and good
conscience when any individual who received an overpayment would experience
severe financial hardship in attempting to repay the debt.
“(b) Recovery of an overpayment is also considered to be against equity and good
conscience when any individual, in reliance on such payments or on notice that
such payments would be made, gives up a valuable right or changes his or her
position for the worse. In making such a decision, [the Office] does not consider
the individual’s current ability to repay the overpayment.

6

5 U.S.C. § 8129(a)-(b).

7

20 C.F.R. §§ 10.436.

8

20 C.F.R. § 10.437.

5

(1) To establish that a valuable right has been relinquished, it must be
shown that the right was in fact valuable, that it cannot be regained and
that the action was based chiefly or solely in reliance on the payments or
on the notice of payment. Donations to charitable causes or gratuitous
transfers of funds to other individuals are not considered relinquishments
of valuable rights.
(2) To establish that an individual’s position has changed for the worse, it
must be shown that the decision made would not otherwise have been
made but for the receipt of benefits and that this decision resulted in a
loss.”
A finding that appellant was without fault is insufficient, in and of itself, for the Office to
waive the overpayment.9 The Office must exercise its discretion to determine whether recovery
of the overpayment would “defeat the purpose of the Act or would be against equity and good
conscience” pursuant to the guidelines provided in sections 10.434-437 of the implementing
federal regulations.10
Office regulations provide that recovery of an overpayment will defeat the purpose of the
Act if such recovery would cause hardship to a currently or formerly entitled beneficiary
because: (a) the beneficiary from whom the Office seeks recovery needs substantially all of his
or her current income (including compensation benefits) to meet current or ordinary and
necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified amount as
determined by the Office from data furnished by the Bureau of Labor Statistics.11 The Board has
found that an individual is deemed to need substantially all of his or her income to meet current
ordinary and necessary expenses by more than $50.00.12 Additionally, the guidelines for
recovery of an overpayment from an individual must meet both conditions to find that recovery
of the overpayment should be waived on the basis that it would defeat the purpose of the Act.
Consequently, to establish that, recovery would defeat the purpose of the Act, the facts must
show that appellant needs substantially all of his or her income to meet current ordinary and
necessary living expenses and also that his or her assets, those which are not exempted, do not
exceed a resource base.13
Office procedures provide that recovery will defeat the purpose of the Act if the
individual’s assets do not exceed the resource base of $3,000.00 for an individual or $5,000.00
for an individual with a spouse or one dependent, plus $600.00 for each additional dependent.

9

James L. Otte, 48 ECAB 334, 338 (1997); see William J. Murphy, 40 ECAB 569, 571 (1989).

10

20 C.F.R. § 10.434-437 (1999).

11

Frederick Arters, 53 ECAB 397 (2002).

12

Id.

13

John Skarbek, 53 ECAB 630 (2002).

6

This base includes all of the claimant’s assets that are not exempted from recoupment.14 The
first $3,000.00 or more, depending on the number of the individual’s dependents, is also
exempted from recoupment as a necessary emergency resource.15
20 C.F.R. § 10.43816 states:
“(a) The individual who received the overpayment is responsible for providing
information about income, expenses and assets as specified by [the Office]. This
information is needed to determine whether or not recovery of an overpayment
would defeat the purpose of the [Act] or be against equity and good conscience.
This information will also be used to determine the repayment schedule, if
necessary.
“(b) Failure to submit the requested information within 30 days of the request shall result
in denial of waiver and no further request for waiver shall be considered until the
requested information is furnished.”
ANALYSIS -- ISSUE 2
In the instant case, appellant stated that he had $2,500.00 in monthly income and
$2,500.00 in expenses. He, however, failed to submit documentation to support these amounts.
Appellant has thus fallen well short of showing that he needs substantially all of the current
monthly income to meet living expenses or that the amount of the overpayment was wrongly
computed, as requested by the Office in its December 2, 2005 letter. Therefore, he does not
qualify for waiver under the “defeat the purpose of the Act” standard.17 Further, there is no
evidence in this case, nor did appellant allege, that he relinquished a valuable right or changed
his position for the worse in reliance on the excess compensation he received for the period
March 9, 2000 to October 12, 2003. Pursuant to its regulations, the Office, therefore, did not
abuse its discretion by issuing its January 13, 2006 final decision denying waiver of recovery of
the overpayment in the amount of $26,106.85.

14

The Office procedure manual provides that an individual’s assets include liquid assets such as cash on hand, the
value of stocks, bonds, savings accounts, mutual funds, certificates of deposit and the like and nonliquid assets such
as the fair market value of an owner’s equity in property such as a camper, boat, second home and
furnishings/supplies therein, any vehicles above the two allowed per family, jewelry, artwork, etc. Assets do not
include the value of household furnishing of the primary residence, wearing apparel, one or two vehicles, family
burial plot or prepaid burial contract, a home which is maintained as the principal family domicile or income from
income-producing property if the income from such property has been included in comparing income and expenses.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Waiver of Recovery, Chapter 6.200.6.a(4)
(September 1994).
15

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Waiver of Recovery, Chapter 6.200.6.a(1)(b)
(September 1994).
16

20 C.F.R. § 10.438.

17

See Nina D. Newborn, 47 ECAB 132 (1995).

7

LEGAL PRECEDENT -- ISSUE 3
With regard to the method determined by the Office to recover the amount of the
overpayment, section 10.441(b) of Office regulations provides:
“When an overpayment has been made to an individual who is not entitled to
further payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
same.... If the individual fails to make such refund, [the Office] may recover the
same through any available means, including offset of salary, annuity benefits, or
other Federal payments, including tax refunds as authorized by the Tax Refund
Offset Program or referral to the debt to a collection agency or to the Department
of Justice.”18
ANALYSIS -- ISSUE 3
The Board lacks the jurisdiction to determine the method of payment for the purpose of
the recovery of a finalized overpayment. Section 10.441(b), cited above, gives the Office
discretion to determine the method of recovery of the overpayment where an overpayment has
been made to an individual who is not entitled to further payments. Further, the Board’s own
case law stipulates that it does not have jurisdiction over the amount appellant is required to pay
for the purpose of recovery of the overpayment when there is no further entitlement to
compensation and appellant is not in receipt of continuing compensation benefits.19 In the
present case, the Board lacks jurisdiction over the method of repayment because appellant is not
entitled to disability compensation.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $26,106.85. The Board finds that the Office did
not abuse its discretion in denying waiver of the overpayment. The Board lacks jurisdiction over
the amount appellant is required to pay and the method employed for the purpose of recovery of
the overpayment.

18

20 C.F.R. § 10.441(b) (1999).

19

Robert N. Vachon, 36 ECAB 502 (1985); Marshall L. West, 36 ECAB 490 (1985).

8

ORDER
IT IS HEREBY ORDERED THAT the January 13, 2006 decision of the Office
Workers’ Compensation Programs be affirmed.
Issued: April 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

